Case: 12-10603          Date Filed: 09/10/2012   Page: 1 of 5

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10603
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 4:05-cr-10009-KMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                       Plaintiff - Appellee,

                                           versus

GEOFFREY RODRIGUES,

llllllllllllllllllllllllllllllllllllllll                       Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (September 10, 2012)

Before CARNES, PRYOR, and FAY, Circuit Judges.

PER CURIAM:
               Case: 12-10603     Date Filed: 09/10/2012   Page: 2 of 5

      Geoffrey Rodrigues appeals the district court’s revocation of his supervised

release, contending that the evidence was insufficient to establish that he

committed grand theft.

                                           I.

      Rodrigues pleaded guilty to conspiracy to bring aliens into the United States

in violation of 8 U.S.C. § 1324 and 18 U.S.C. § 371. The district court sentenced

him to 12 months and 1 day in prison and imposed a 3-year term of supervised

release. One of the conditions of Rodrigues’ supervised release prohibited him

from committing another federal, state, or local crime.

      While Rodrigues was on supervised release, the probation office determined

that he had violated that condition, and the probation office filed a superseding

petition for the revocation of his supervised release. The petition alleged that

Rodrigues had violated the terms of his supervised release by committing five

Florida crimes: (1) grand theft, (2) conspiracy to traffic in cannabis, (3) cannabis

trafficking, (4) theft of utility services, and (5) possession of drug paraphernalia.

The district court issued a warrant and held a revocation hearing. At the

revocation hearing, the parties and the district court agreed that the government

was pursuing revocation based only on the grand theft allegation because, by the

time Rodrigues had committed the other four crimes, his supervised release had

                                           2
              Case: 12-10603     Date Filed: 09/10/2012    Page: 3 of 5

expired. The district court found that Rodrigues had violated the terms of his

supervised release by committing grand theft, and it revoked his supervised

release. The court sentenced Rodrigues to 5 months in prison and 31 months of

supervised release. This is Rodrigues’ appeal.

                                          II.

      A district court may revoke a defendant’s supervised release if it finds by a

preponderance of the evidence that the defendant violated a condition of that

release. 18 U.S.C. § 3583(e)(3). The preponderance of the evidence standard is

met if it is “more likely than not” that the defendant violated a condition of his

supervised release. See United States v. Cataldo, 171 F.3d 1316, 1322 (11th Cir.

1999). We review only for an abuse of discretion a district court’s revocation of

supervised release. United States v. Cunningham, 607 F.3d 1264, 1266 (11th Cir.

2010). That standard of review “recognizes the range of possible conclusions the

trial judge may reach.” United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir.

2004) (en banc). For that reason, we will affirm a district court’s revocation of a

defendant’s supervised release “unless we find that the district court has made a

clear error of judgment, or has applied the wrong legal standard.” Id.

                                          A.

      In Florida, one way to commit grand theft is by knowingly obtaining

                                          3
              Case: 12-10603     Date Filed: 09/10/2012   Page: 4 of 5

another person’s property, valued between $20,000 and $100,000, with intent to

deprive that person of a right to the property. See Fla. Stat. Ann. § 812.014(1),

(2)(b)(1). At the revocation hearing, Raja Abhulson testified that he leased a

building to Rodrigues that was outfitted with restaurant equipment worth at least

$100,000. The lease provided that no one could remove equipment from the

building without Abhulson’s consent. Abhulson testified that (1) he owned the

equipment; (2) the county required the owner of the equipment to pay a tangible

property tax on it; and (3) while Rodrigues was leasing the building, Abhulson

paid that tax. Abhulson also testified that he evicted Rodrigues from the building

and, soon after the eviction, someone removed all of the restaurant equipment

from the building. Police officers took Abhulson to Rodrigues’ home, and

Abhulson told the officers that some of his restaurant equipment was sitting in

Rodrigues’ yard. Also, a police officer testified that he executed a search warrant

for Rodrigues’ home and found some of Abhulson’s restaurant equipment. The

district court found Abhulson’s and the police officer’s testimony credible, and we

“give particular deference to credibility determinations of a fact-finder who had

the opportunity to see live testimony,” United States v. Lebowitz, 676 F.3d 1000,

1009 (11th Cir. 2012) (quotation marks omitted). The district court did not abuse

its discretion in finding that Rodrigues violated the terms of his supervised release.

                                          4
              Case: 12-10603     Date Filed: 09/10/2012    Page: 5 of 5




                                          B.

      There is another issue that we must address. The district court’s written

order states, “Upon motion by the Government, violations numbered 2, 3, and 4,

were dismissed. The hearing proceeded as to violation 1.” The written order does

not address the fifth alleged violation—possession of drug paraphernalia. The

transcript of the revocation hearing, however, clearly indicates that the court

dismissed the fifth alleged violation and that the omission of that dismissal from

the written order is a clerical error. So, although we affirm the court’s judgment in

all other respects, we remand the case to the district court for the limited purpose

of correcting the written judgment to reflect the court’s oral dismissal of the fifth

alleged violation. See United States v. James, 642 F.3d 1333, 1343 (11th Cir.

2011).

      AFFIRMED IN PART AND REMANDED IN PART.




                                           5